This appeal is from an order dismissing appellant's petition for a writ of habeas corpus. This petition seeks a reconsideration of the questions fully and carefully considered by this Court on appeal from his judgment of conviction, all of which clearly appear in the report of the case in that appeal as found in Phillips v. State, 248 Ala. 510, 28 So.2d 542. The trial court correctly refused to reconsider these questions here determined on former appeal. The writ of habeas corpus is unavailable for any such purpose. Johnson v. Williams, 244 Ala. 391,  13 So.2d 683. The Court is therefore of the opinion the judgment of the court below should be affirmed.
It is so ordered.
All the Justices concur. *Page 620